DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the second MR device" in limitation 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Geisner et al (US 20130083173 A1).
Regarding claim 23, Geisner discloses a method (Geisner [0004]) comprising: 
receiving from a first MR device information related to a virtual content in the mixed reality scene which is selected by the first MR device (Geisner [0116], “the personal A/V apparatus requests and receives three-dimensional (3D) virtual data of the event including 3D virtual data for the viewing position selection at the first location”), 
wherein the received information comprises a 3D position of the selected virtual content (Geisner [0116], “the personal A/V apparatus requests and receives three-dimensional (3D) virtual data of the event including 3D virtual data for the viewing position selection at the first location (received information comprises a 3D position of the selected virtual content)”); and 
rendering, onto the mixed reality scene, the selected virtual content with regard to the 3D position of the selected virtual content and a viewing position and/or orientation of the second MR device (Geisner [0116], “the current 3D virtual data to be displayed in the near-eye, augmented reality display”).
.
Allowable Subject Matter
Claims 1-10, 12-13 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding claim 1, Lanier a method of controlling access to virtual content in a mixed reality scene rendered on at least two user devices (Lanier fig. 3; [0059], “a mixed reality environment wherein two or more users (e.g., user 106A and user 106B) can interact with one another and/or with virtual content that is presented in the mixed reality environment.”), the method comprising:
Additionally, Lanier discloses
enabling, at a first mixed reality (MR) device, a user of the first MR device to select a virtual content object displayed by a display of the first MR device; 
enabling, at the first MR device, the user of the first MR device to select a second MR device visible in the display of the first MR device, 

responsive to at least one of: 
the user selecting the virtual content object, and the user selecting the second MR device, performing at least one of: 
displaying the virtual content object on the second MR device; and 
making the virtual content object accessible to the second MR device.
However, none of the prior arts of record, alone or in combination, disclose
enabling, at the first MR device, the user of the first MR device to select a second MR device visible in the display of the first MR device, 
wherein the selected virtual content object was at least one of not previously displayed by the second MR device and not previously accessible to the second MR device.
Claims 2-10, 12-14 and 16-21 are allowed for depending from claim 1.
Claim 22 is allowed similar to claim 1 for reciting similar subject matter.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2616